
	
		I
		112th CONGRESS
		2d Session
		H. R. 5930
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Mr. McKinley (for
			 himself, Mr. Grimm,
			 Mr. Carson of Indiana, and
			 Mr. Kildee) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the rehabilitation credit for commercial buildings and to provide a
		  rehabilitation credit for principal residences.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving America’s Downtowns and
			 Heritage Act of 2012.
		2.Increased
			 rehabilitation credit for commercial buildings
			(a)Buildings other
			 than certified historic structuresParagraph (1) of section 47(a) of the
			 Internal Revenue Code of 1986 (relating to rehabilitation credit) is amended by
			 striking 10 percent and inserting 12.5
			 percent.
			(b)Certified
			 historic structuresParagraph
			 (2) of such section is amended by striking 20 percent and
			 inserting 25 percent.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to rehabilitations the physical work on which begins after the date of
			 enactment of this Act.
			3.Rehabilitation
			 credit for historic principal residences
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Rehabilitation
				of historic principal residences
						(a)General
				ruleIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 20 percent of the qualified rehabilitation expenditures made by the
				taxpayer with respect to a qualified historic home.
						(b)Qualified
				rehabilitation expenditureFor purposes of this section—
							(1)In
				generalThe term qualified rehabilitation
				expenditure means any amount properly chargeable to capital
				account—
								(A)in connection with
				the certified rehabilitation of a qualified historic home, and
								(B)for property for
				which depreciation would be allowable under section 168 if the qualified
				historic home were used in a trade or business.
								(2)Certain
				expenditures not includedRules similar to the rules of clauses (ii)
				and (iii) of section 47(c)(2)(B) shall apply.
							(3)Mixed use or
				multifamily buildingIf only a portion of a building is used as
				the principal residence of the taxpayer, only qualified rehabilitation
				expenditures which are properly allocable to such portion shall be taken into
				account under this section.
							(c)Certified
				rehabilitationFor purposes
				of this section—
							(1)In
				generalThe term certified rehabilitation has the
				meaning given such term by section 47(c)(2)(C).
							(2)Approved State
				programThe term
				certified rehabilitation includes a certification made by—
								(A)a State Historic
				Preservation Officer who administers a State Historic Preservation Program
				approved by the Secretary of the Interior pursuant to section 101(b)(1) of the
				National Historic Preservation Act, or
								(B)a local
				government, certified pursuant to section 101(c)(1) of the National Historic
				Preservation Act and authorized by a State Historic Preservation Officer, or
				the Secretary of the Interior where there is no approved State program, subject
				to such terms and conditions as may be specified by the Secretary of the
				Interior for the rehabilitation of buildings within the jurisdiction of such
				officer (or local government) for purposes of this section.
								(d)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified
				historic homeThe term qualified historic home means
				a certified historic structure—
								(A)which has been
				substantially rehabilitated, and
								(B)which (or any
				portion of which)—
									(i)is
				owned by the taxpayer, and
									(ii)is used (or will,
				within a reasonable period, be used) by such taxpayer as his principal
				residence.
									(2)Substantially
				rehabilitatedThe term substantially rehabilitated
				has the meaning given such term by section 47(c)(1)(C).
							(3)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121.
							(4)Certified
				historic structure
								(A)In
				generalThe term certified historic structure means
				any building (and its structural components) which—
									(i)is
				listed in the National Register, or
									(ii)is located in a
				registered historic district (as defined in section 47(c)(3)(B)) and is
				certified by the Secretary of the Interior as being of historic significance to
				the district.
									(5)Rehabilitation
				not complete before certificationA rehabilitation shall not be
				treated as complete before the date of the certification referred to in
				subsection (c).
							(6)Tenant-stockholder
				in cooperative housing corporationIf the taxpayer holds stock as
				a tenant-stockholder (as defined in section 216) in a cooperative housing
				corporation (as defined in such section), such stockholder shall be treated as
				owning the house or apartment which the taxpayer is entitled to occupy as such
				stockholder.
							(e)Limitation based
				on amount of tax
							(1)In
				generalIn the case of a
				taxable year to which section 26(a)(2) does not apply, the credit allowed under
				subsection (a) for the taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under subpart A (other than this section and section 25D) and
				section 27 for the taxable year.
								(2)Carryforward of
				unused credit
								(A)In
				generalIf the credit allowable under subsection (a) for any
				taxable year exceeds the applicable tax limit for such taxable year, such
				excess shall be a carryforward to each of the 5 succeeding taxable years and,
				subject to the limitations of subparagraph (B), shall be added to the credit
				allowable by subsection (a) for such succeeding taxable year.
								(B)Amount carried
				to each yearRules similar to the rules of section 39(a)(2) shall
				apply for purposes of this paragraph.
								(C)LimitationThe amount of the unused credit which may
				be taken into account under subparagraph (A) for any taxable year shall not
				exceed the amount (if any) by which the applicable tax limit for such taxable
				year exceeds the sum of—
									(i)the credit allowable under subsection (a)
				for such taxable year determined without regard to this paragraph, and
									(ii)the amounts
				which, by reason of this paragraph, are carried to such taxable year and are
				attributable to taxable years before the unused credit year.
									(3)Applicable tax
				limitFor purposes of this paragraph, the term applicable
				tax limit means—
								(A)in the case of a taxable year to which
				section 26(a)(2) applies, the limitation imposed by section 26(a)(2) for the
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section and section 25D), and
								(B)in the case of a taxable year to which
				section 26(a)(2) does not apply, the limitation imposed by section 26(a)(1) for
				the taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section and sections 24, 25A(i), 25B, 25D, 30, 30B,
				30D).
								(f)When
				expenditures taken into accountQualified rehabilitation
				expenditures shall be treated for purposes of this section as made—
							(1)on the date the
				rehabilitation is completed, or
							(2)to the extent
				provided by the Secretary by regulation, when such expenditures are properly
				chargeable to capital account.
							Regulations under paragraph (2)
				shall include a rule similar to the rule under section 50(a)(2) (relating to
				recapture if property ceases to qualify for progress expenditures).(g)Recapture
							(1)In
				generalIf, before the end of the 5-year period beginning on the
				date on which the rehabilitation of the building is completed—
								(A)the taxpayer
				disposes of such taxpayer’s interest in such building, or
								(B)such building
				ceases to be used as the principal residence of the taxpayer or ceases to be a
				certified historic structure,
								the
				taxpayer’s tax imposed by this chapter for the taxable year in which such
				disposition or cessation occurs shall be increased by the recapture percentage
				of the credit allowed under this section for all prior taxable years with
				respect to such rehabilitation.(2)Recapture
				percentageFor purposes of paragraph (1), the recapture
				percentage shall be determined in accordance with the table under section
				50(a)(1)(B), deeming such table to be amended—
								(A)by striking
				If the property ceases to be investment credit property within—
				and inserting If the disposition or cessation occurs within—,
				and
								(B)in clause (i) by
				striking One full year after placed in service and inserting
				One full year after the taxpayer becomes entitled to the
				credit.
								(3)Transfer between
				spouses or incident to divorceIn the case of any transfer
				described in subsection (a) of section 1041 (relating to transfers between
				spouses or incident to divorce)—
								(A)the foregoing
				provisions of this subsection shall not apply, and
								(B)the same tax
				treatment under this subsection with respect to the transferred property shall
				apply to the transferee as would have applied to the transferor.
								(h)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section for any expenditure with respect to any property, the
				increase in the basis of such property which would (but for this subsection)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
						(i)Processing
				feesAny State may impose a
				fee for the processing of applications for the certification of any
				rehabilitation under this section provided that the amount of such fee is used
				only to defray expenses associated with the processing of such
				applications.
						(j)Denial of double
				benefitNo credit shall be allowed under this section for any
				amount for which credit is allowed under section 47.
						(k)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				the purposes of this section, including regulations where less than all of a
				building is used as a principal residence and where more than 1 taxpayer use
				the same dwelling unit as their principal
				residence.
						.
			(b)Conforming
			 amendments
				(1)Sections 24(b)(3)(C), 25(e)(1)(C),
			 25B(g)(2), 26(a)(1), 30B(g)(2)(B)(ii), and 1400C(d)(2) of such Code are each
			 amended by inserting 25E, after 25D,.
				(2)Sections 25A(i)(5)(A) and 30(c)(2)(B) of
			 such Code are each amended by inserting , 25E, after
			 25D.
				(3)Sections
			 30D(c)(2)(B)(ii) and 1400C(d)(1) of such Code are each amended by striking
			 section 25D and inserting sections 25D and
			 25E.
				(4)Paragraph (1) of section 1400C(d) of such
			 Code is amended by striking section 25D and inserting
			 sections 25D and 25E.
				(5)Subsection (a) of
			 section 1016 of such Code is amended by striking and at the end
			 of paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting , and, and by adding at the end the following new
			 item:
					
						(38)to the extent
				provided in section
				25E(h).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					Sec. 25E. Rehabilitation of
				historic principal residences..
				
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to rehabilitations the physical work on which begins after the date of
			 enactment of this Act.
			
